09-4018-ag
         Yang v. Holder
                                                                                       BIA
                                                                               A029 809 073
                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 20 th day of May, two thousand ten.
 5
 6       PRESENT:
 7                ROBERT D. SACK,
 8                ROBERT A. KATZMANN,
 9                RICHARD C. WESLEY,
10                      Circuit Judges.
11       ______________________________________
12
13       CHI FONG YANG, ALSO KNOWN AS SADAKO
14       KANAZAWA, ALSO KNOWN AS QIFENG YANG,
15       ALSO KNOWN AS CHI FENG YANG,
16                Petitioner,
17                                                              09-4018-ag
18                        v.                                    NAC
19
20       ERIC H. HOLDER, JR., UNITED STATES
21       ATTORNEY GENERAL,
22                Respondent.
23       ______________________________________
24
25       FOR PETITIONER:               Nathaniel K. Hsieh, Chicago,
26                                     Illinois.
27
28       FOR RESPONDENT:               Tony West, Assistant Attorney
29                                     General, Civil Division; Ernesto H.
30                                     Molina, Jr., Assistant Director,
31                                     Office of Immigration Litigation;
32                                     Jeffery R. Leist, Trial Attorney,
33                                     Office of Immigration Litigation,
34                                     Civil Division, United States
35                                     Department of Justice, Washington,
36                                     D.C.
37
1        UPON DUE CONSIDERATION of this petition for review of a

2    Board of Immigration Appeals (“BIA”) decision, it is hereby

3    ORDERED, ADJUDGED, AND DECREED that the petition for review

4    is DENIED.

5        Petitioner Chi Fong Yang, a native and citizen of the

6    People’s Republic of China, seeks review of the August 31,

7    2009, order of the BIA denying his motion to reconsider.        In

8    re Chi Fong Yang, No. A029 809 073 (B.I.A. Aug. 31, 2009).

9    We assume the parties’ familiarity with the underlying facts

10   and procedural history of the case.

11       Our review in this case is limited to the BIA’s August

12   2009 denial of Yang’s motion to reconsider, because that is

13   the only decision from which he filed a timely petition for

14   review.   See Ke Zhen Zhao v. U.S. Dep’t of Justice, 265 F.3d

15   83, 89-90 (2d Cir. 2001).   As the government argues,

16   however, Yang waives any challenge to that decision.    See

17   Yueqing Zhang v. Gonzales, 426 F.3d 540, 541 n.1, 545 n.7

18   (2d Cir. 2005).   Instead, Yang’s brief is devoted to

19   challenging the findings the BIA made in denying his motion

20   to reopen, a decision that is not properly before us.     See

21   Ke Zhen Zhao, 265 F.3d at 89-90.   Because Yang has

22   effectively waived any challenge to the decision we are


                                   2
1    “empowered to review,” his petition for review must be

2    denied.    See Nwogu v. Gonzales, 491 F.3d 80, 84 (2d Cir.

3    2007) (denying petition where applicant failed to raise “any

4    of the issues relevant” to BIA’s denial of his motion to

5    reopen).

6        We note that even if Yang had not waived such

7    arguments, we would conclude that the BIA did not abuse its

8    discretion in denying his motion to reconsider because he

9    merely repeated the same argument that the BIA had

10   previously considered and rejected in denying his motion to

11   reopen.    See Jin Ming Liu v. Gonzales, 439 F.3d 109, 111 (2d

12   Cir. 2006).

13       For the foregoing reasons, the petition for review is

14   DENIED.    As we have completed our review, any stay of

15   removal that the Court previously granted in this petition

16   is VACATED, and any pending motion for a stay of removal in

17   this petition is DISMISSED as moot. Any pending request for

18   oral argument in this petition is DENIED in accordance with

19   Federal Rule of Appellate Procedure 34(a)(2), and Second

20   Circuit Local Rule 34.1(b).

21                                 FOR THE COURT:
22                                 Catherine O’Hagan Wolfe, Clerk
23
24
25




                                    3